                                                            1   JOHN T. KEATING
                                                                Nevada Bar No.: 6373
                                                            2   K E A T I N G LAW GROUP
                                                            3   9130 W. Russell Road, Suite 200
                                                                Las Vegas, Nevada 89148
                                                            4   jkeating@keatinglg.com
                                                                 (702) 228-6800 phone
                                                            5
                                                                (702) 228-0443 facsimile
                                                            6   Attorneys for Defendant
                                                                Progressive Northern Insurance
                                                            7   Company
                                                            8

                                                            9

                                                           10
K E A T I N G LAW GROUP




                                                           11                                 UNITED STATES DISTRICT COURT

                                                           12
                          9130 W. RUSSELL RD., SUITE 200
                             LAS VEGAS, NEVADA 89148




                                                           13                                        DISTRICT OF NEVADA

                                                           14
                                                                ARASH HASHEMI,
                                                           15
                                                                                                                CASE NO.: 2:19-cv-00212-RFB-NJK
                                                           16          Plaintiff,
                                                           17
                                                                vs.
                                                           18
                                                                PROGRESSIVE NORTHERN INSURANCE                    STIPULATION AND ORDER EXTENDING
                                                           19   COMPANY, a foreign corporation; DOES I             TIME TO FILE REPLY IN SUPPORT OF
                                                           20   through  X     inclusive;    and      ROE          DEFENDANT’S MOTION FOR PARTIAL
                                                                CORPORATIONS, I through X, inclusive,                    SUMMARY JUDGMENT
                                                           21
                                                                       Defendants.
                                                           22

                                                           23
                                                                       IT IS HEREBY STIPULATED AND AGREED that Defendant Progressive Northern Insurance
                                                           24

                                                           25   Company shall have an additional one (1) week in which to file its reply in support of its Motion

                                                           26   for Partial Summary Judgment. Defendant will now have up to and including December 30,
                                                           27

                                                           28


                                                                                                            1
                                                            1   2019 within which to file its reply in support of its Motion for Partial Summary Judgment.

                                                            2   DATED this 20th day of December, 2019.          DATED this 20th day of December, 2019.
                                                            3
                                                                KEATING         LAW GROUP                       BOWEN LAW OFFICES
                                                            4

                                                            5

                                                            6   By: /s/JOHN T. KEATING/                         By: /s/JEROME R. BOWEN/
                                                                JOHN T. KEATING                                 JEROME R. BOWEN, ESQ.
                                                            7   Nevada Bar No.: 6373                            Nevada Bar No.: 4540
                                                            8   9130 W. Russell Road, Ste. 200                  9960 West Cheyenne Avenue, Ste. 250
                                                                Las Vegas NV 89148                              Las Vegas NV 89129
                                                            9   Attorney for Defendant                          Attorney for Plaintiff
                                                                Progressive Northern Insurance Company          Arash Hashemi
                                                           10
K E A T I N G LAW GROUP




                                                           11

                                                           12
                          9130 W. RUSSELL RD., SUITE 200
                             LAS VEGAS, NEVADA 89148




                                                           13   IT IS SO ORDERED:

                                                           14

                                                           15
                                                                                                           UNITED STATES DISTRICT JUDGE
                                                           16

                                                           17
                                                                                                           DATED: December 23, 2019
                                                           18                                              CASE NO.: 2:19-cv-00212-RFB-NJK

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28


                                                                                                           2
